Reed, J.
— Plaintiff’s capital stock is one hundred thousand dollars. Of that amount twenty-five thousand dollars has been paid up, and for the remaining seventy-five thousand dollars it holds the obligations of the stockholders. The circuit court'held that it was not liable to assessment on either of these amounts, and defendant’s appeal is from that part of the order. It also held that plaintiff was liable to assessment on its monies and credits — after deducting from the amount certain unpaid losses, and' forty per cent, of the gross premiums — and plaintiff’s appeal is from that part of the order. The questions presented are identical with those determined in Equitable Life Ins. Co. v. The Board of Equalization, 74 Iowa, 178. Following our holding in that case, the judgment will be .affirmed on defendant’s appeal. On plaintiff’s appeal it will be
Reversed.